Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2018

                                      No. 04-18-00093-CR

                                      Ryan RODRIGUEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11801
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
          After this court granted two prior extension of time, appellant’s brief was due July 18,
2018. On the due date, appellant filed his third motion for extension of time, asking for an
additional thirty days in which to file his brief. After review, we GRANT appellant’s motion
and ORDER appellant to file his brief in this court on or before August 17, 2018. Appellant is
advised that no further extension of time to file the brief will be granted absent written
proof of extraordinary circumstances.

          We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court